271 F.Supp.2d 263 (2003)
AMERICAN RIVERS, et al., Plaintiffs,
v.
UNITED STATES ARMY CORPS OF ENGINEERS, et al., Defendants.
No. CIV. 03-241(GK).
United States District Court, District of Columbia.
July 15, 2003.

ORDER
KESSLER, District Judge.
On July 12, 2003, this Court granted Plaintiffs' Motion for Preliminary Injunction, enjoining the U.S. Army Corps of Engineers "from implementing the summer water flow provisions of the revised 2003 Annual Operation Plan, from taking any action that would implement or be consistent with the provisions relating to summer water flow contained in the 2003 Supplemental Biological Opinion, and from taking any action that would be inconsistent with the provisions relating to summer water flow contained in the 2000 Biological Opinion." July 12, 2003 Order at 2, 2003 WL 21638223, at *___.
This matter is now before the Court on the Federal Defendants' Motion for Stay of July 12, 2003 Order Pending Appeal Or, In the Alternative, Temporary Stay of Fourteen Days, as well as the State of Nebraska's Emergency Motion For Stay of Preliminary Injunction Pending Resolution *264 on Appeal. The Motions will be denied for the following reasons.
First, the Court has considered all the substantive arguments addressed by the Defendants and has rejected them in its Memorandum Opinion and Order of July 12, 2003, 2003 WL 21638223. The only new issue that Federal Defendants raise in the pending Motion is a request for a two week implementation period of the injunctive relief. This request was never raised in any pleadings previously filed by the Federal Defendants. A rather causal reference was made to the fourteen day period at the Motions Hearing held on July 2, 2003, but without any specificity or detail. Consequently, this Court is not in a position to knowledgeably address this issue which was raised at the last minute. Finally, to grant the request of Defendants would be contrary to the entire thrust of the Memorandum Opinion and Order of July 12, 2003, 2003 WL 21638223.
Wherefore, it is the 15th day of July hereby
ORDERED, that Federal Defendants' Motion for Stay of July 12, 2003 Order Pending Appeal Or, In the Alternative, Temporary Stay of Fourteen Days, and the State of Nebraska's Emergency Motion For Stay of Preliminary Injunction Pending Resolution on Appeal [# 90,93] are denied.